


Exhibit 10.12

 

UNITED ONLINE, INC.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                   The Board has adopted the Plan for the
purpose of retaining the services of selected Employees and consultants and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

 

B.                                     Participant is to render valuable
services to the Corporation (or a Parent or Subsidiary), and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s issuance of shares of Common Stock to the
Participant under the Plan.

 

C.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Restricted Stock Units.  The
Corporation hereby awards to the Participant, as of the Award Date, Restricted
Stock Units under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the date that unit vests in accordance with
the express provisions of this Agreement. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

<Award Date>

 

 

 

Number of Shares Subject to Award:

 

<# of Shares Awarded> shares of Common Stock (the “Shares”)

 

 

 

Vesting Schedule:

 

The Shares shall vest in a series of installments over the Participant’s
continued Service as follows: (i) twenty-five percent (25%) of the Shares shall
vest upon the Participant’s completion of one year of Service measured from the
Award Date and (ii) the balance of the Shares shall vest in a series of twelve
(12) successive equal quarterly installments upon the Participant’s completion
of each successive three (3)-month period of Service over the thirty-six (36)
month period measured from the first anniversary of the Award Date. Such
schedule is hereby designated the Normal Vesting Schedule. However, one or more
Shares may be subject to accelerated vesting in accordance with the provisions
of Paragraph 5 of this Agreement.

 

--------------------------------------------------------------------------------


 

Issuance Schedule

 

The Shares in which the Participant vests in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of all
applicable Withholding Taxes, on the applicable annual or quarterly vesting date
specified for those Shares in such schedule or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which such vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date. The Shares which vest
pursuant to Paragraph 5 of this Agreement shall be issued in accordance with the
provisions of that paragraph. The applicable Withholding Taxes are to be
collected pursuant to the procedures set forth in Paragraph 7 of this Agreement.

 

2.                                       Limited Transferability.  Prior to
actual receipt of the Shares which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares. Any Shares which
vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.                                       Cessation of Service.  Except as
otherwise provided in Paragraph 5 below, should the Participant cease Service
for any reason prior to vesting in one or more Shares subject to this Award,
then the Award will be immediately cancelled with respect to those unvested
Shares, and the number of Restricted Stock Units will be reduced accordingly. 
The Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.

 

4.                                       Stockholder Rights and Dividend
Equivalents

 

(a)                                  The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares upon their actual issuance following the Corporation’s collection
of the applicable Withholding Taxes.

 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution, whether regular or extraordinary and whether
payable in cash, shares of Common Stock or other property, be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)                                     If the dividend is a regularly-scheduled
cash dividend on the Common Stock, then the Participant shall be entitled to a
current cash distribution from the Corporation equal to the cash dividend the
Participant would have received with respect to the Shares at the time subject
to this Award had those Shares actually been issued and outstanding and entitled
to that cash dividend. Each cash dividend equivalent payment under this
subparagraph (i) shall be paid within five (5) business day following the
payment of the actual cash dividend on the outstanding Common Stock, subject to
the Corporation’s collection of all applicable federal, state and local income
and employment withholding taxes.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  For any other dividend or distribution, a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares at the time subject to this Award had they been
issued and outstanding and entitled to that dividend or distribution.  As the
Shares subsequently vest hereunder, the phantom dividend equivalents so credited
to those Shares in the book account shall also vest and shall be distributed to
the Participant (in the same form the actual dividend or distribution was paid
to the holders of the Common Stock entitled to that dividend or distribution)
concurrently with the issuance of the vested Shares to which those phantom
dividend equivalents relate.  However, each such distribution shall be subject
to the Corporation’s collection of the Withholding Taxes applicable to that
distribution.

 

5.                                       Change of Control.

 

(a)                                  Any Restricted Stock Units subject to this
Award at the time of a Change in Control may be assumed by the successor entity
or otherwise continued in full force and effect or may be replaced with a cash
incentive program of the successor entity which preserves the Fair Market Value
of the unvested shares of Common Stock subject to the Award at the time of the
Change in Control and provides for the subsequent vesting and payout of that
value in accordance with the same vesting and issuance schedule that would
otherwise be in effect for those shares in the absence of such Change in
Control.  In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash incentive program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.

 

(b)                                 In the event the Award is assumed or
otherwise continued in effect, the Restricted Stock Units subject to the Award
shall be adjusted immediately after the consummation of the Change in Control so
as to apply to the number and class of securities into which the Shares subject
to those units immediately prior to the Change in Control would have been
converted in consummation of that Change in Control had those Shares actually
been issued and outstanding at that time.  To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor corporation (or parent
entity) may, in connection with the assumption or continuation of the Restricted
Stock Units subject to the Award at that time, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided the substituted common stock is readily tradable on an
established U.S. securities exchange or market.

 

(c)                                  Any Restricted Stock Units which are
assumed or otherwise continued in effect in connection with a Change in Control
or replaced with a cash incentive program under Paragraph 5(a) shall be subject
to accelerated vesting in accordance with the following provisions:

 

·                                          If an Involuntary Termination of the
Participant’s Service occurs within twelve (12) months after the Change in
Control event, then the Participant shall immediately vest in an additional
number of Shares equal to the greater of (i) twenty-five percent (25%) of the
total number of Shares subject to the Award or (ii) the additional number of
Shares in which the Participant would have been vested at the time of such
Involuntary Termination if (A) he or she had completed an additional period of
Service equal in duration to the actual period of Service completed by the
Participant between the Award Date and the date of such Involuntary Termination
and (B) the Shares subject to this Award had vested in forty-eight (48)
successive equal monthly installments over the duration of the Normal Vesting
Schedule.  In no event, however, shall the number of Shares which vest on such
an accelerated basis exceed the number of Shares unvested immediately prior to
the date of the Participant’s Involuntary Termination.  The

 

3

--------------------------------------------------------------------------------


 

Shares that vest upon such Involuntary Termination shall be issued to the
Participant, subject to the Corporation’s collection of all applicable
Withholding Taxes, on the date of the Participant’s Separation of Service due to
such Involuntary Termination or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
the date of such Separation from Service occurs or (if later) the fifteenth day
of the third calendar month following such date.

 

(d)                                 If the Restricted Stock Units subject to
this Award at the time of the Change in Control are not assumed or otherwise
continued in effect or replaced with a cash incentive program in accordance with
Paragraph 5(a), then those units shall vest immediately prior to the closing of
the Change in Control. The Shares subject to those vested units shall be
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control, and such consideration per Share shall be distributed to
Participant upon the tenth (10th) business day following the earliest to occur
of (i) the date that Share would have otherwise vested and been issued in
accordance with the Vesting and Issuance Schedules set forth in Paragraph 1,
(ii) the date of Participant’s Separation from Service or (iii) the first date
following the Change in Control on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.

 

(e)                                  This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

6.                                       Adjustment in Shares.  Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

 

7.                                       Issuance of Shares of Common Stock.

 

(a)                                  As soon as administratively practicable
following each date on which one or more Shares become issuable in accordance
with the provisions of this Agreement, the Corporation shall issue to or on
behalf of the Participant a certificate (which may be in electronic form) for
the shares of Common Stock which become issuable on that date, subject to the
Corporation’s collection of the applicable Withholding Taxes. Until such time as
the Corporation provides the Participant with notice to the contrary, the
Corporation shall collect the Withholding Taxes with respect to the issued
Shares through an automatic Share withholding procedure pursuant to which the
Corporation will withhold, immediately as the Shares are issued under this
Award, a portion of those Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant shall be notified in
writing in the event such Share Withholding Method is no longer available.

 

(b)                                 Should any Shares become issuable under the
Award at time the Share Withholding Method is not available, then the
Withholding Taxes shall be collected from the Participant through either of the
following alternatives:

 

4

--------------------------------------------------------------------------------


 

·                  the Participant’s delivery of his or her separate check
payable to the Corporation in the amount of such Withholding Taxes, or

 

·                  the use of the proceeds from a next-day sale of the Shares
issued to the Participant, provided and only if (i) such a sale is permissible
under the Corporation’s trading policies governing the sale of Common Stock,
(ii) the Participant makes an irrevocable commitment, on or before the issuance
date for those Shares, to effect such sale of the Shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

 

(c)                                  Notwithstanding the foregoing provisions of
this Paragraph 7, the employee portion of the federal, state and local
employment taxes required to be withheld by the Corporation in connection with
the vesting of the Shares or any other amounts hereunder (the “Employment
Taxes”) shall in all events be collected from the Participant no later than the
last business day of the calendar year in which the Shares or other amounts vest
hereunder.  Accordingly, to the extent the issuance date for one or more vested
Shares or the distribution date for such other amounts is to occur in a year
subsequent to the calendar year in which those Shares or other amounts vest
hereunder, the Participant shall, on or before the last business day of the
calendar year in which the Shares or other amounts vest, deliver to the
Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares or other
amounts.  The provisions of this Paragraph 7(c) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

 

(d)                                 Except as otherwise provided in Paragraph 5
or Paragraph 7(a), the settlement of all Restricted Stock Units which vest under
the Award shall be made solely in shares of Common Stock.  In no event, however,
shall any fractional shares be issued.  Accordingly, the total number of shares
of Common Stock to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.

 

8.                                       Compliance with Laws and Regulations. 
The issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and Participant with all applicable requirements
of law relating thereto and with all applicable regulations of any stock
exchange (or the Nasdaq National Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.

 

9.                                       Notices.  Any notice required to be
given or delivered to the Corporation under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal corporate offices,
and directed to the attention of Stock Plan Administrator.  Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address on record with the Corporation.  An email to the
email address of Participant on record with the Corporation shall be deemed to
be written notice.  All notices shall be deemed effective upon personal
delivery, upon sending of an email or upon deposit in the mail, postage prepaid
and properly addressed to the party to be notified.

 

10.                                 Successors and Assigns.  Except to the
extent otherwise provided in this Agreement, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Corporation and its
successors and assigns and Participant, Participant’s assigns, the legal
representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.

 

5

--------------------------------------------------------------------------------


 

11.                                 Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

12.                                 Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

13.                                 Employment at Will.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Participant) or of Participant, which rights are hereby
expressly reserved by each, to terminate Participant’s Service at any time for
any reason, with or without cause.

 

14.                                 Deferred Issuance Date.

 

(a)                                  Notwithstanding any provision to the
contrary in this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

 

(b)                                 It is the intention of the parties that the
provisions of this Agreement comply with all applicable requirements of
Section 409A of the Code.  Accordingly, to the extent there is any ambiguity as
to whether one or more provisions of this Agreement as so amended would
otherwise contravene the applicable requirements or limitations of Code
Section 409A, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the applicable Treasury Regulations
thereunder.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

[g258292kki001.jpg]

 

 

 

 

 

By:   Mark R. Goldston

 

 

 

 

 

 

Title: Chairman, Chief Executive Officer and President

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

Name:  <Participant Name>

 

 

 

 

 

 

Signature:  <Signed Electronically>

 

 

 

 

 

 

Social Security No: <SSN>

 

--------------------------------------------------------------------------------


 

APPENDIX A

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Restricted Stock
Unit Issuance Agreement.

 

B.                                     Award shall mean the award of restricted
stock units made to the Participant pursuant to the terms of this Agreement.

 

C.                                     Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                      Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(I)             A MERGER OR CONSOLIDATION APPROVED BY THE CORPORATION’S
STOCKHOLDERS, UNLESS SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE SUCCESSOR
CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND SUBSTANTIALLY IN THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH TRANSACTION,

 

(II)          THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE CORPORATION’S ASSETS  APPROVED BY THE CORPORATION’S STOCKHOLDERS,

 

(III)       THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
CORPORATION), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT TO A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS, OR

 

(IV)      A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF THIRTY-SIX
(36) CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD MEMBERS
CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE
COMPRISED OF INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD MEMBERS CONTINUOUSLY
SINCE THE BEGINNING OF SUCH PERIOD OR (B) HAVE BEEN ELECTED OR NOMINATED FOR
ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD
MEMBERS DESCRIBED IN CLAUSE (A) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD
APPROVED SUCH ELECTION OR NOMINATION; PROVIDED, HOWEVER, THAT SOLELY FOR
PURPOSES OF DETERMINING WHETHER A PERMISSIBLE SECTION 409A DISTRIBUTION CAN BE
MADE UNDER PARAGRAPH 5(D) IN CONNECTION WITH SUCH CHANGE IN CONTROL EVENT, THE
PERIOD FOR MEASURING A CHANGE IN THE COMPOSITION OF THE BOARD SHALL BE LIMITED
TO A PERIOD OF TWELVE (12) CONSECUTIVE MONTHS OR LESS.

 

A-1

--------------------------------------------------------------------------------


 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                     Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                    Corporation shall mean United
Online, Inc., a Delaware corporation, and any successor corporation to all or
substantially all of the assets or voting stock of United Online, Inc. which
shall by appropriate action adopt the Plan.

 

I.                                         Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

J.                                        Employer Group shall mean the
Corporation and any other corporation or business controlled by, controlling or
under common control with, the Corporation, as determined in accordance with
Sections 414(b) and (c) of the Code and the Treasury Regulations thereunder,
except that in applying Sections 1563(1), (2) and (3) for purposes of
determining the controlled group of corporations under Section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place the latter phrase appears in such sections, and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section  1.4.14(c)-2
of the Treasury Regulations.

 

K.                                    Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock, as such price is reported by
the National Association of Securities Dealers. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

L.                                      Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation (or any Parent or Subsidiary) for reasons other
than Misconduct, or

 

A-2

--------------------------------------------------------------------------------


 

(ii)                                  such individual’s voluntary resignation
following (A) a material reduction in the scope of his or her day-to-day
responsibilities with the Corporation (or any Parent or Subsidiary), it being
understood that a change in such individual’s title shall not, in and of itself,
be deemed a material reduction, (B) a reduction in his or her base salary or
(C) a relocation of such individual’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation (or any Parent or Subsidiary) without the
individual’s consent.

 

M.                                 Misconduct shall mean the commission of any
act of fraud, embezzlement or dishonesty by the Optionee or Participant, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner. 
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss the
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Misconduct.

 

N.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

O.                                    Participant shall mean the person to whom
the Award is made pursuant to the Agreement.

 

P.                                      Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

Q.                                    Plan shall mean the FTD Group, Inc. 2005
Equity Incentive Award Plan, as amended and restated as of October 29, 2008 and
as assumed and administered by the Corporation.

 

R.                                     Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

S.                                      Separation from Service shall mean the
Participant’s cessation of  Employee status and shall be deemed to occur at such
time as the level of the Participant’s bona fide services as an Employee (or as
a consultant or other independent contractor) permanently decreases to a level
that is not more than twenty percent (20%) of the average level of services the
Participant rendered in Employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which the Participant  may
have rendered such service). Solely for purposes of determining when a
Separation from Service occurs, the Participant shall be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.  Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.

 

A-3

--------------------------------------------------------------------------------


 

T.                                     Service shall mean the Participant’s
performance of services for the Corporation (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor. For purposes of this Agreement, Participant
shall be deemed to cease Service immediately upon the occurrence of the either
of the following events: (i) Participant no longer performs services in any of
the foregoing capacities for the Corporation (or any Parent or Subsidiary) or
(ii) the entity for which Participant performs such services ceases to remain a
Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that the following special
provisions shall be in effect for any such leave:

 

(i)                                     Should the period of such leave (other
than a disability leave) exceed six (6) months, then Participant shall be deemed
to incur a Separation from Service upon the expiration of the initial six
(6)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary).

 

(ii)                                  Should the period of a disability leave
exceed twenty-nine (29) months, then Participant shall be deemed to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary).   For such purpose, a disability leave shall be a leave
of absence due to any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than six (6) months and  causes Participant to be unable to perform the
duties of his position of employment with the Corporation (or any Parent or
Subsidiary) or any substantially similar position of employment.

 

(iii)                               Except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period Participant is on a leave of absence.

 

U.                                    Stock Exchange shall mean the American
Stock Exchange or the New York Stock Exchange.

 

V.                                     Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

W.                                Withholding Taxes shall mean the federal,
state and local income taxes and the employee portion of the federal, state and
local employment taxes required to be withheld by the Corporation in connection
with the issuance of the shares of Common Stock which vest under of the Award
and any phantom dividend equivalents distributed with respect to those shares.

 

A-4

--------------------------------------------------------------------------------
